Case: 09-30953        Document: 00511242886         Page: 1     Date Filed: 09/23/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                           September 23, 2010

                                          No. 09-30953                        Lyle W. Cayce
                                                                                   Clerk

ATP OIL & GAS CORPORATION, INC.,

                                                      Plaintiff - Appellant
v.

MINERALS MANAGEMENT SERVICE; KEN SALAZAR, Secretary,
Department of the Interior; MICHAEL R. BROMWICH, Director of the
Minerals Management Service; LARS T. HERBST, Regional Director of the
Gulf of Mexico OCS Region Minerals as of October 1, 2007; UNITED STATES
DEPARTMENT OF INTERIOR,

                                                      Defendants - Appellees




                      Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:08-CV-1514


Before GARZA and BENAVIDES, Circuit Judges, and LYNN * , District Judge.
PER CURIAM:**
        This is an appeal from the district court’s order granting Defendant-
Appellees’ summary judgment motion.                  Plaintiff-Appellant ATP Oil & Gas
Corporation, Inc., (“ATP”) challenges the decision of the Interior Board of Land


        *
            District Judge for the Northern District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30953     Document: 00511242886        Page: 2    Date Filed: 09/23/2010

                                     No. 09-30953

Appeals (“Board”), which had affirmed the Minerals Management Service’s
(“MMS”)1 denial of ATP’s request for a Suspension of Operations. For the
reasons stated below, we AFFIRM.
      We review a district court’s order granting summary judgment de novo,
applying the same standard to the agency decision as the district court. See
Hayward v. U.S. Dep’t of Labor, 536 F.3d 376, 379 (5th Cir. 2008). We must
uphold an agency decision unless it is “arbitrary, capricious, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A); Enron Oil & Gas Co. v. Lujan, 978
F.2d 212, 215 (5th Cir. 1992).
      We have reviewed the briefs and record in this case, and heard oral
argument.     We hold that the Board’s decision affirming the denial of the
Suspension of Operations was not arbitrary, capricious, or otherwise at odds
with the law. The MMS followed its regulations in denying ATP’s request for a
Suspension of Operations because ATP did not have an executed drilling-rig
contract, an approved Exploration Plan, or an Application for Permit to Drill.
      AFFIRMED.




      1
        The Department of the Interior has changed the name of MMS to the Bureau of Ocean
Energy, Management, Regulation and Enforcement. At oral argument the parties requested,
and the panel agreed, to refer to the agency by its former name.

                                           2